Citation Nr: 0616329	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a depressive disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for probable internal derangement with medial collateral 
ligament impairment of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left knee.  

5.  Entitlement to an initial rating in excess of 10 percent 
for medial collateral ligament impairment of the left knee.  

6.  Entitlement to an effective date earlier than September 
26, 2003, for the grant of service connection for depression.  

7.  Entitlement to an effective date earlier than March 20, 
2000, for the grant of service connection for degenerative 
changes of the right knee.  

8.  Entitlement to an effective date earlier than March 20, 
2000, for the grant of service connection for probable 
internal derangement of the right knee with medial collateral 
ligament impairment.  

9.  Entitlement to an effective date earlier than March 20, 
2000, for the grant of service connection for degenerative 
changes of the left knee.  

10.  Entitlement to an effective date earlier than March 20, 
2000, for the grant of service connection for medial 
collateral ligament impairment of the left knee.  

11.  Entitlement to an effective date earlier than March 3, 
2004, for the grant of a 100 percent rating for Ménière's 
syndrome.  

12.  Entitlement to an effective date earlier than March 3, 
2004, for the grant of eligibility for Dependents' 
Educational Assistance under Chapter 35, 38 U.S.C.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
January 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

As the appeal with respect to the veteran's claims for 
initial ratings in excess of 10 percent involving a 
depressive disorder and disabilities of the right knee and 
disabilities of the left knee emanate from the veteran's 
disagreement with the initial 10 percent rating assigned 
following the grants of service connection, the Board has 
characterized those claims as for initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board also notes that on April 5, 2005, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board that had concluded that no 
more than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA is seeking to have 
this decision appealed to the United States Court of Appeals 
for the Federal Circuit.  As a result, the Secretary of 
Veterans Affairs has imposed a stay at the Board on the 
adjudication of tinnitus claims currently in appellate status 
affected by Smith.  The claims affected by the stay include 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought.  

The Board is cognizant that the veteran filed a claim for 
separate compensable evaluations in each ear for his service-
connected tinnitus in January 2003 (i.e., filed prior to June 
13, 2003).  However, in a February 2005 decision, the Board 
denied the veteran's tinnitus claim under the law and 
regulations then in affect (prior to the Court's holding in 
Smith).  The veteran did not appeal the Board's decision to 
the Court.  In April 2005, the veteran's attorney filed a 
statement that the Board liberally construes as an additional 
claim for separate compensable evaluations in each ear for 
service-connected tinnitus.  Likewise, in an August 2005 VA 
Form 9 (Appeal to Board of Veterans' Appeal), the veteran's 
attorney filed a claim for special monthly compensation at 
the housebound rate under 38 U.S.C.A. § 1114(s).  

As neither the claim for separate compensable evaluations in 
each ear for service-connected tinnitus, or the claim for 
special monthly compensation has been adjudicated by the RO, 
they are not before the Board; hence, they are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran failed to report for a September 2005 VA 
medical examination scheduled in conjunction with his claims 
for higher ratings for a depressive disorder and for 
disabilities of the right knee and left knee; he has not 
shown good cause for his failure to report.  

2.  Prior to April 14, 2005, the veteran's depressive 
disorder has been manifested by mild to moderate symptoms, 
with recurrent depressed mood and chronic insomnia which 
approximates some occupational and social impairment with 
occasional decrease in work efficiency.  

3.  Since April 14, 2005, the veteran's depressive disorder 
has been manifested by moderate symptoms which result in 
disturbances in motivation and mood, reduced social contact, 
and approximates occupational and social impairment with 
reduced reliability and productivity.  

4.  Since the initial grant of service connection, March 20, 
2000, the veteran's bilateral knee disabilities have been 
manifested by subjective complaints of pain and instability, 
and objective findings of a full range of motion with no more 
than mild instability.  

5.  On September 26, 2003, the RO received a statement from 
the veteran that constitutes an informal claim for service 
connection for a depressive disorder; the RO ultimately 
granted service connection, effective September 26, 2003.  

6.  Prior to September 26, 2003, there was no information or 
evidence that could be construed as a claim of service 
connection for a depressive disorder.  

7.  On March 20, 2000, the RO received a statement from the 
veteran that constitutes informal claims for service 
connection for disabilities of the right knee and for the 
left knee; the RO ultimately granted service connection, 
effective March 20, 2000.  

8.  Prior to March 20, 2000, there was no information or 
evidence that could be construed as a claim of service 
connection for either disabilities of the right knee or 
disabilities of the left knee.  

9.  In a September 2002 decision, the Board denied the 
veteran's claim for an initial rating in excess of 30 percent 
for Ménière's syndrome; the decision was not appealed.  

10.  On March 9, 2004, the RO received a private medical 
report, dated March 3, 2004, which reflected an increase in 
severity of the veteran's Ménière's syndrome.  

11.  Entitlement to a higher rating for Ménière's syndrome 
was not shown prior to March 3, 2004.  

12.  The veteran was determined to have a permanent and total 
disability rating effective March 3, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a rating to 30 percent for a depressive 
disorder, for the period prior to April 14, 2005, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2005).  

2.  The criteria for a rating to 50 percent for a depressive 
disorder since April 14, 2005, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2005).  

3.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2005).  

4.  The criteria for a rating in excess of 10 percent for 
probable internal derangement of the right knee with medial 
collateral ligament impairment are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2005).  

5.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2005).  

6.  The criteria for a rating in excess of 10 percent for 
medial collateral ligament impairment of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2005).  

7.  An effective date earlier than September 26, 2003, for 
the grant of service connection for a depressive disorder is 
not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).

8.  An effective date earlier than March 20, 2000, for the 
grant of service connection for degenerative changes of the 
right knee is not warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).

9.  An effective date earlier than March 20, 2000, for the 
grant of service connection for probable internal derangement 
of the right knee with medial collateral ligament impairment 
is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).

10.  An effective date earlier than March 20, 2000, for the 
grant of service connection for degenerative changes of the 
left knee is not warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).

11.  An effective date earlier than March 20, 2000, for the 
grant of service connection for medial collateral ligament 
impairment of the left knee is not warranted.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2005).

12.  An effective date earlier than March 3, 2004, for the 
award of a 100 percent rating for Ménière's syndrome is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2005).  

13.  An effective date earlier than March 3, 2004, for the 
award of Dependents' Educational Assistance under Chapter 35, 
38 U.S.C., is not warranted.  38 U.S.C.A. §§ 3501, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.807 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through December 2003, February 2004, April 
2005, and August 2005 notice letters; September 2000, July 
2004, August 2005, and November 2005 statements of the case 
(SOC); and supplemental SOCs (SSOC) in April 2002, April 
2004, and October 2005, the RO notified the veteran and his 
attorney of the legal criteria governing his claims, the 
evidence that had been considered in connection with his 
claims, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirements that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that those claims 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  Furthermore, notice regarding the award of an 
effective date and/or disability rating elements particular 
to the veteran's claims has been provided.  See Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  The 
veteran's service medical records have been obtained and 
associated with the claims file.  The veteran has submitted 
relevant private medical evidence in support of his claims 
for initial higher ratings for service-connected depressive 
disorder and bilateral knee disabilities.  In this regard, in 
an October 2005 statement, the veteran's attorney appears to 
indicate that there exists an October 24, 2005, Affiliates in 
Psychology report of evaluation pertaining to the veteran's 
service-connected depressive disorder.  In a November 2005 
letter, the RO notified the veteran (with a copy to his 
attorney) that such a report was not of record and that he 
should either submit the report or provide the necessary 
medical release (VA Form 21-4142) to allow the RO to obtain 
the report.  Neither the veteran nor his attorney has 
responded to the RO's November 2005 letter.  Significantly, 
neither the veteran nor his attorney has otherwise alleged 
that there are any outstanding records probative of his 
claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


II.  Analysis

A. Higher Initial Ratings

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The veteran was scheduled for VA examinations in September 
2005 to assess the severity of his service-connected 
depressive disorder and service-connected bilateral knee 
disabilities.  The veteran failed to report for the 
examination.  In the above-noted October 2005 SSOC, the 
veteran was notified of his failure to report for the 
examinations and that his claims were to be rated based on 
the evidence of record.  The Board notes that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's original claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655(b) (2005) (as cited to and discussed in the 
October 2005 SSOC).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  

The Board notes that at no time has the veteran shown good 
cause for his failure to report for the scheduled VA 
examinations.  Therefore, the duty to assist has been 
frustrated by the veteran's failure to report for VA 
examinations that may have produced evidence essential to his 
claims.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) 
("[t]he duty to assist in the development and adjudication 
of a claim is not a one-way street."); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  As such, the veteran's claims for 
higher ratings for a depressive disorder and for disabilities 
of the knees will be considered based on the evidence of 
record.  

1. Depressive Disorder

In a February 2004 rating decision, the RO granted service 
connection and assigned a 10 percent rating for a depressive 
disorder.  In doing so, the veteran's disability was rated 
for major depressive disorder under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2005).  

Under the General Rating Formula For Mental Disorders, to 
include major depressive disorder, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2005).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

The medical evidence of record with respect to the veteran's 
claim is based on two private psychological evaluations 
performed by Affiliates of Psychology in September 2003 and 
April 2005 (April 14, 2005).  

Here, in the September 2003 evaluation report, the examiner, 
in particular, noted the veteran's report of sleeping very 
poorly and being fatigued.  The examiner also noted the 
veteran's report that difficulty with physical and emotional 
problems had caused him to report quite late for work.  The 
examiner noted that he was not surprised that the veteran 
experienced an exacerbation in emotional, if not physical, 
problems and that these actually interfered with the 
regularity of the veteran's punctuality, if not his 
attendance, at work.  It was also noted that the veteran did 
very little at home and saw a friend at times; he was married 
with three children, and he was not taking any psychotropic 
medications.  

Otherwise, the psychologist found the veteran to be very 
friendly, well-groomed and clean.  The veteran reportedly had 
difficulty in rate and pressure of speech, affect and mood 
were blunted and became more flattened as time went on.  The 
veteran's calculation skills were reported as poor.  
Otherwise, associations were logical and eye contact was good 
on an intermittent basis.  Serial 7s were reported fair and 
serial 3s as good, and proverb interpretation was fair.  
Immediate recall was fair but somewhat shaky, and the veteran 
indicated that he did have occasional bouts of temper.  The 
veteran was noted as being oriented in all spheres and 
appropriately responsive, with good insight.  His judgment 
was noted as being bifurcated in that he exercised good 
judgment in his job but nowhere near that level outside of 
work.  In addition, there was no evidence of delusions, 
paranoia, or hallucinations.  The psychologist's impression 
was Axis I: Major depressive disorder, mild to moderate; and 
Axis V: 46 (Global Assessment of Functioning (GAF) score).  
The psychologist further indicated that the veteran was in 
denial about the severity of his difficulties but still was 
making himself useful to others through his work.  

In this case, prior to April 14, 2005, the veteran's 
depressive disorder has been described as between mild to 
moderate in severity.  The disability does cause some 
occupational and social impairment, and there are symptoms of 
depressed mood and chronic sleep impairment.  As such, the 
Board finds that the evidence prior to April 14, 2005, more 
nearly approximates a 30 percent rating for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

The Board does not otherwise find that a rating higher than 
30 percent prior to April 14, 2005, is warranted.  As the 
noted above, the psychologist described the veteran's 
disability as being mild to moderate in severity, and the 
medical evidence does not otherwise reflect occupational and 
social impairment due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.  Here, while the September 2003 report of 
psychological evaluation does reflect the veteran's to have 
some reduced reliability and productivity and/or disturbance 
in motivation or mood with a blunted/flattened affect, the 
Board finds such symptomatology is adequately compensated for 
in the 30 percent rating when the veteran's overall 
occupational and social impairment is considered.  38 C.F.R. 
§ 4.126(a).  In this regard, the veteran functions 
effectively and appropriately at work.  Likewise, the Board 
has considered but does not find that the veteran's 
depressive disorder prior to April 14, 2005, approximates a 
70 percent or 100 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

Since April 14, 2005, the Board notes that the veteran's 
symptoms have been reported as worsening as per the April 
2005 report of psychological evaluation.  The psychologist 
reported that the veteran's brother had committed suicide and 
that his death had exacerbated the veteran's depression.  The 
veteran complained of persistent insomnia, and reportedly 
other than going to work he was completely devoid of any 
social or recreational activities, did not attend church, go 
on vacation, and never went to any social meetings.  The 
veteran's conversational speech, affect, mood and mental 
content were noted as significantly exacerbated.  In this 
regard, the veteran's affect and mood were significantly 
blunted and his demeanor flat.  Eye contact was reported as 
significantly poor, and mental content was unquestionably 
preoccupied.  In addition, the veteran responded to 
similarities and differences in only a fair manner and was a 
good deal poorer in his general ability to interpret proverbs 
due to emotional fatigue.  Serial 7s and 3s were noted as 
poor, and immediate recall is till on the less than fair 
level.  Insight and judgment were noted as perhaps a little 
improved and adequate.  The psychologist's impression was 
Axis I: Major depressive disorder, moderate and recurrent; 
and Axis V: 42/46 (GAF score).  The psychologist, in a 
subsequent discussion regarding the veteran's condition, 
described the veteran as being severely impaired, and that 
while he continued to perform satisfactorily at his job, the 
work acted as a form of therapy that would otherwise be 
necessary given the veteran's condition.  

In this case, the April 2005 psychological report reflects 
describes the veteran's depressive disorder as moderate (as 
compared to mild to moderate in September 2003), and that the 
disability resulted in additional disturbances in motivation 
and mood, as well as occupational impairment in the form of 
reduced reliability and productivity, and additional social 
impairment.  As noted above, the veteran reportedly has very 
little social contact outside of work.  The Board finds that 
the medical evidence since April 14, 2005, the date of 
Affiliates in Psychology report, more nearly approximates a 
50 percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

The Board does not otherwise find that a higher evaluation, 
to 70 percent, from April 14, 2005, is warranted.  Here, the 
medical evidence does not reflect deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

In this case, while it is evident that the veteran suffers 
from near continuous depression, the disability has not been 
shown to affect the veteran's ability to function 
independently and appropriately.  The veteran continues to 
work, and while he appears to demonstrate a difficulty in 
establishing and maintaining effective relationships outside 
of work due to his depressive disorder, the evidence does not 
in any way demonstrate an inability to establish and maintain 
effective relationships.  In this regard, the veteran remains 
married and there is no indication that his depressive 
disorder results in any adverse work-related relationships.  
Furthermore, while the psychologist did describe the veteran 
as being severely impaired, the psychologist did not further 
explain that finding, especially given that it otherwise 
conflicts with his description of the veteran's depressive 
disorder as being moderate in severity.  The Board has also 
has considered but does not find that the veteran's 
depressive disorder since April 14, 2005, more nearly 
approximates a 100 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

In finding the above higher ratings to 30 percent prior to 
April 14, 2005, and to 50 percent from April 14, 2005, for 
service-connected depressive disorder are warranted, the 
Board has also considered the assigned GAF scores in the 
September 2003 and April 2005 psychological evaluation 
reports.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not otherwise include impairment in functioning due to 
physical (or environmental) limitations.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In this case, the Board notes that the reported Axis I 
findings and the assigned GAF scores associated with the 
September 2003 and April 2005 psychological evaluation 
reports appear inconsistent.  As noted above, the veteran was 
assigned GAF scores ranging from 42 to 46.  According to the 
DSM-IV, such scores are reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social and/or 
occupational functioning (e.g., no friends, unable to keep a 
job).  However, in the September 2003 report of psychological 
evaluation, the psychologist diagnosed the veteran with mild 
to moderate major depressive disorder, and in April 2005 with 
moderate major depressive disorder.  The finding of moderate 
depressive disorder in April 2005 also appears inconsistent 
with the psychologist's characterization of the veteran as 
being severely impaired.  In any event, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the Board has found that the veteran's 
symptomatology during the noted periods, as discussed above, 
is appropriately compensated for in the 30 percent and 50 
percent ratings awarded.  

Therefore, the Board finds that prior to April 14, 2005, the 
veteran's service-connected depressive disorder warrants no 
more than a 30 percent rating; and from April 14, 2005, 
warrants no more than a 50 percent rating.  38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9434.  



2. Bilateral Knee Disabilities

In an August 2000 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating for 
probable internal derangement with degenerative changes of 
the right knee.  In doing so, the veteran's disability was 
rated for traumatic arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In a January 2002 rating decision, the 
RO granted service connection and assigned a separate 10 
percent rating for mild to moderate degenerative changes of 
the right knee.  It re-characterized the original claim 
granted in August 2000 as probable internal derangement with 
mild opening of the medial collateral ligament, and continued 
the 10 percent rating assigned.  The re-characterized right 
knee disability was rated for other knee impairment 
(recurrent subluxation or lateral instability) under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Likewise, with respect to the left knee, in a March 2004 
rating decision the RO granted service connection and 
assigned separate 10 percent ratings for degenerative changes 
of the left knee under diagnostic code 5010 and for medial 
collateral ligament impairment of the left knee under 
diagnostic code 5257.  

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

Initially, the Board notes that degenerative changes to the 
veteran's right and left knees are to be rated as 
degenerative arthritis under diagnostic code 5003.  That code 
provides that degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Here, such limitation of 
motion of the right knee and left knee is based on limitation 
of flexion (diagnostic code 5260) and limitation of extension 
(diagnostic code 5261).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

Furthermore, under diagnostic code 5003, in the absence of 
limitation of motion, arthritis is rated as 20 percent 
disabling with X-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations; and 10 percent disabling with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Id.  

Under diagnostic code 5257, for recurrent subluxation or 
lateral instability, slight disability warrants a 10 percent 
rating, moderate disability a 20 percent rating, and severe 
disability a 30 percent rating.  

The Board notes that the medical evidence of record with 
respect to the veteran's knees is limited to private 
treatment reports and VA outpatient treatment records.  In 
this respect, the only reference to range of motion of the 
veteran's knees is a February 2000 private treatment report 
in which the veteran's knees were noted as having a full 
range of motion.  While a private treatment report, dated in 
July 2002, reflects a report of weakness in the veteran's 
knees and objective evidence of an antalgic gate and limp, no 
specific range of motion findings were made.  Thereafter, an 
August 2002 VA outpatient treatment note reflects a joint 
examination to be within normal limits.  

Furthermore, the Board is aware that a September 2003 private 
treatment report notes that the veteran had chondromalacia of 
both knees which caused significant pain when he went up and 
down stairs.  The examining physician described the veteran 
to have significant disability of the knees.  However, an 
October 2003 VA outpatient treatment record reflects the 
veteran's report that his knees bothered him once in awhile 
and that he took Tylenol or Aleve.  Thereafter, the veteran 
reported during the above-noted April 2005 report of 
psychological evaluation that his knees popped and that he 
experienced pain.  The veteran subsequently failed to report 
to a scheduled VA medical examination that may have provided 
evidence supportive of his claims.

Here, even with the physician's report that the veteran had 
"significant disability" of the knees, there is a lack of 
any objective finding of a loss of flexion or extension in 
either the right knee or left knee.  There is simply no 
evidence to suggest that the veteran warrants assignment of a 
rating more than the current 10 percent for limitation of 
motion of the knees affected by degenerative changes.  
Furthermore, the current evidence of record gives no 
indication as to any additional loss in range of motion due 
to pain, fatigability, weakness, and/or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2005); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  See also VAOPGCPREC 9-2004 (September 17, 
2004) (separate ratings under diagnostic code 5260 and 
diagnostic code 5261 may be assigned for disability based on 
limitation of motion of the same joint).  

Likewise, there simply is no clinical evidence to suggest 
that the veteran's pain (as alleged) is so disabling as to 
approximate the level of impairment required for the 
assignment of a rating more than the current 10 percent for 
degenerative changes of either the right knee or left knee.  
(The veteran's complained-of pain without limitation of 
motion is contemplated in the current rating-a 10 percent 
rating for a major joint affected by noncompensable 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.)  

With respect to the veteran's right and left knee 
disabilities rated for instability under diagnostic code 
5257, the Board notes that evidence of record does not 
warrant a rating more than 10 percent.  Here, the February 
2000 private treatment report notes only that there was mild 
opening of the medial collateral ligament bilaterally.  The 
July 2002 private treatment report notes the veteran's 
complaints of weakness in his knees and there was a finding 
of laxity of the right knee and some of the left knee.  The 
physician indicated that there was evidence of mild 
instability with squatting, knee flexion, and other 
maneuvers.  The later September 2003 private treatment report 
also notes that the veteran had joint laxity on the basis of 
ligament injury.  Thus, the evidence of record provides only 
that the veteran's instability and/or joint laxity in his 
knees is at worst, mild.  While, as noted above, the 
physician in September 2003 described the veteran's knee 
disabilities as significant, how significant is not apparent 
nor does such a description translate into objective findings 
by which to rate the veteran under diagnostic code 5257.  
Furthermore, the physician's statement is inconsistent with 
the veteran's own report in October 2003 that his knees 
bothered him once in awhile.  

As such, the evidence of record simply does not demonstrate 
that the veteran's disability of the right knee and 
disability of the left knee, rated for instability and/or 
laxity, approximate the level of impairment required for the 
assignment of a rating more than the current 10 percent for 
mild impairment of either the right knee or left knee under 
diagnostic code 5257.  

The Board also finds that the clinical evidence of record 
does not otherwise demonstrate or approximate ankylosis of 
the bilateral knees (diagnostic code 5256), dislocation of 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion (diagnostic code 5258), or malunion of the tibia 
or fibula with knee disability (diagnostic code 5262).  

As such, the Board finds that since the initial March 20, 
2000, grants of service connection, the 10 percent ratings 
currently assigned for degenerative changes of both the right 
and left knees, probable internal derangement of the right 
knee with medial collateral ligament impairment, and medial 
collateral ligament impairment of the left knee, are proper, 
and that the criteria for higher evaluations have not been 
met.  

3. Extraschedular Rating

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
depressive disorder or disabilities of the knees are so 
exceptional or unusual as to warrant the assignment of higher 
ratings on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005) (cited to in the July 2004 SOCs).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or frequent periods of hospitalization, or evidence that any 
impairment due to the veteran's service-connected depressive 
disorder or disabilities of the knees has otherwise rendered 
impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claims for initial ratings 
in excess of 10 percent for depressive disorder, degenerative 
changes of the right and left knees, probable internal 
derangement of the right knee with medial collateral ligament 
impairment, and medial collateral ligament impairment of the 
left knee must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Effective Dates

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Otherwise, under the applicable criteria, the effective date 
of an original award of compensation is the day after the 
veteran's discharge from service, if a claim is received 
within one year after separation from active duty; otherwise, 
it shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).  

Specifically as regards to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.  

1. Grants of Service Connection 

The claims file reflects a claim for service connection for a 
depressive disorder received by the RO on September 26, 2003.  
Submitted with the claim was a private medical report, dated 
September 5, 2003, which documented a diagnosis for major 
depressive disorder.  The Board does not find that any of the 
evidence received by the RO prior to September 26, 2003, may 
reasonably be construed as a communication or action 
indicating an intent to apply for service connection for a 
depressive disorder.  Here, the claim for service connection 
for a depressive disorder was not received by the RO within 
one year from the date of the veteran's separation from 
active service in January 1972.  As the date of claim, 
September 26, 2003, is later than the date the disability 
arose, first documented September 5, 2003, the effective date 
assigned for the veteran's grant of service connection for 
depression can be no earlier than September 26, 2003. 

With respect to disabilities of the right knee and left knee, 
the claims file reflects claims for service connection for 
disabilities of the right knee and disabilities of the left 
knee received by the RO on March 20, 2000.  Submitted with 
the claims was a private medical report, dated February 15, 
2000, which documented diagnoses for disabilities of the 
right knee and disabilities of the left knee.  The Board does 
not find that any of the evidence received by the RO prior to 
March 20, 2000, may reasonably be construed as a 
communication or action indicating an intent to apply for 
service connection for disabilities of the right knee or for 
disabilities of the left knee.  Here, the claims for service 
connection were not received by the RO within one year from 
the date of the veteran's separation from active service in 
January 1972.  As the date of the claims, March 20, 2000, is 
later than the date the disabilities arose, first documented 
February 15, 2000, the effective date assigned for the 
veteran's grants of service connection for disabilities of 
the right knee and disabilities of the left knee can be no 
earlier than March 20, 2000. 

Therefore, while the veteran contends that the effective date 
should be earlier than September 26, 2003, for his grant of 
service connection for a depressive disorder, and March 20, 
2000, for the grants of service connection for disabilities 
of the right knee and disabilities of the left knee, the 
Board finds that there is no evidentiary basis for the 
assignment of effective dates prior to those dates, nor under 
any other provision of law.  As noted above, the governing 
legal authority is clear and specific, and VA is bound by it.  
Here, the date of receipt of the veteran's claims for service 
connection (September 26, 2003, and March 20, 2000), were not 
within one year of his separation from service, and are later 
than the date entitlement arose.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(b)(2)(i).  

2. Ménière's Rating & Chapter 35 Benefits.  

In this case, while the veteran has contended that the 
effective date for assignment of the 100 percent rating for 
his service-connected Ménière's syndrome should be earlier 
than March 3, 2004, there simply is no evidence that an 
earlier effective date is warranted.  

Here, the record reflects that the veteran was denied a 
rating higher than 30 percent for Ménière's syndrome in a 
September 2002 Board decision.  The veteran did not appeal 
the Board's decision.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1100 (2005).  In January 2003, the veteran 
submitted a statement to the RO requesting separate 
compensable ratings for tinnitus in each ear.  In response, 
the RO, in a February 2003 rating decision, determined that a 
rating higher than 30 percent for Ménière's syndrome, hearing 
loss, and tinnitus was not warranted.  The veteran appealed 
that decision.  Thereafter, the veteran was scheduled for but 
failed to report for a March 2003 VA "ear disease" 
examination.  He subsequently submitted a private medical 
report, dated March 3, 2004, which documented an increase in 
symptomatology of his Ménière's syndrome.  In this case, the 
Board finds that the first (and only) medical evidence 
received subsequent to the Board's September 2002 final 
decision and documenting an increase in disability of the 
veteran's Ménière's syndrome, is the March 3, 2004, private 
medical report.  

Therefore, while the veteran contends that the effective date 
should be earlier than March 3, 2004, for the grant of a 100 
percent rating for Ménière's syndrome, the Board finds that 
there is no evidentiary basis for the assignment of an 
effective date prior to that date.  As noted above, the 
governing legal authority is clear and specific, and VA is 
bound by it.  In light of the Board's September 2002 final 
decision, here, the earliest date at which it became 
factually ascertainable that an increase in disability had 
occurred was March 3, 2004.  As the date entitlement arose is 
later than the apparent date of claim (January 2003), under 
the circumstances, the Board must conclude that the record 
presents no basis for assignment of an effective date earlier 
than March 3, 2004, for the award of a 100 percent rating for 
service-connected Ménière's syndrome.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).  

Additionally, the Board notes that with respect to 
Dependent's Educational Assistance under Chapter 35, 
38 U.S.C., one of the criteria necessary to establish the 
benefit is that the veteran have a permanent and total 
service-connected disability.  See 38 U.S.C.A. § 3501 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.807 (2005).  Here, the 
evidence reflects that the veteran was first awarded a 
permanent and total disability rating on March 3, 2004, the 
effective date of his grant of a 100 percent rating for 
Ménière's syndrome.  Therefore, as March 3, 2004, is the date 
the veteran was first shown to have a permanent and total 
service-connected disability, the Board must conclude that 
the record presents no basis for assignment of an effective 
date earlier than March 3, 2004, for the award of Dependent's 
Educational Assistance.  

Therefore, while the veteran contends that the effective date 
should be earlier than March 3, 2004, for both the grant of a 
100 percent rating for Ménière's syndrome and for the grant 
of Dependent's Educational Assistance, the Board does not 
otherwise find any evidentiary basis for the assignment of an 
effective date prior to March 3, 2004, under any other 
provision of law.  As noted above, the governing legal 
authority is clear and specific, and VA is bound by it.  
Here, with respect to the grant of a 100 percent rating for 
Ménière's syndrome, the date entitlement arose (March 3, 
2004) is later than the date of receipt of claim (January 
2003).  38 U.S.C.A. §5110; 38 C.F.R. §  3.400(o)(2).  
Furthermore, March 3, 2004, is the date the veteran was first 
shown to have a total and permanent disability rating; thus, 
Dependent's Educational Assistance under Chapter 35, 
38 U.S.C., is warranted from this date.  


ORDER

A rating of 30 percent for depressive disorder, for the 
period prior to April 14, 2005, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

A rating of 50 percent for depressive disorder from April 14, 
2005, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for degenerative 
changes of the right knee is denied.  

An initial rating in excess of 10 percent for probable 
internal derangement of the right knee with medial collateral 
ligament impairment is denied.  

An initial rating in excess of 10 percent for degenerative 
changes of the left knee is denied.  

An initial rating in excess of 10 percent for medial 
collateral ligament impairment of the left knee is denied.  

An effective date earlier than September 26, 2003, for the 
grant of service connection for a depressive disorder is 
denied.

An effective date earlier than March 20, 2000, for the grant 
of service connection for degenerative changes of the right 
knee is denied.  

An effective date earlier than March 20, 2000, for the grant 
of service connection for probable internal derangement of 
the right knee with medial collateral ligament impairment is 
denied.  

An effective date earlier than March 20, 2000, for the grant 
of service connection for degenerative changes of the left 
knee is denied.  

An effective date earlier than March 20, 2000, for the grant 
of service connection for medial collateral ligament 
impairment of the left knee is denied.  

An effective date earlier than March 3, 2004, for the grant 
of 100 percent rating for Ménière's syndrome is denied.  

An effective date earlier than March 3, 2004, for the grant 
of eligibility of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C., is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


